Citation Nr: 1141880	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a Travel Board Hearing before a Veterans Law Judge in April 2010.  The Veteran was notified of this scheduled hearing in February 2010; however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.


FINDING OF FACT

The medical evidence is clear, convincing, and leaves no doubt that the Veteran lacks the mental capacity to manage his own affairs, including disbursement of funds.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.353 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

II.  Competency

The Veteran contends that he is competent to manage his own VA funds without limitation.  By way of history, the Veteran is in receipt of service-connected benefits for manic depressive illness, evaluated as 100 percent disabling effective October 9, 1974.  

In October 2007 the RO proposed a finding of incompetency based upon a September 2007 medical opinion from the Oklahoma Veterans Center.  The Veteran was notified of the proposed finding in October 2007.  In January 2008, the RO determined that the Veteran was not competent to handle disbursement of VA funds based on a discharge note from a Veterans Center and a September 2007 medical opinion from the Oklahoma Veterans Center.  The Veteran filed a timely notice of disagreement with the RO's decision and shortly thereafter, he perfected this appeal.

According to 38 C.F.R. § 3.353, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56 (2011) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in § 3.103.  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. §  3.353(e).

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In March 2006 the Veteran was discharged from a Veterans Center after an extended inpatient stay for "inability to care for self outside an institution."  The condition at the time of the discharge was noted to be "quite functional."  The Veteran was discharged to the care of his brother who transported him to a house he had rented.  The Veteran was advised to seek ongoing care from the closest VA medical center for his ongoing problems.  Multiple family members were noted to have contacted the discharging physician assistant, none of which had a power of attorney, indicating that they felt that the Veteran would not do well on his own.  The physician assistant indicated that he tended to agree with that assessment.

A September 2007 VA medical opinion states that the Veteran had a history of schizo-affective disorder and previous diagnoses of bi-polar disorder with psychoses.  The Veteran was reported to have a remote history of ethanol and methamphetamine abuse which were in remission.  He had mild psycho-motor retardation, depressed mood at times, and occasional delusions.  The Veteran was reported to have been a difficult management case evidenced by the medications that were required to maintain the Veteran's functionality.  The Veteran was reported to be alert and usually pleasant.  The Veteran was noted to be oriented except to day and date.  He was indicated to be a very poor historian.  The opinion rendered was: "I do not feel that he is capable of appropriately managing his own funds and he will require a payee."

In the Veteran's Notice of Disagreement, received in February 2008, the Veteran indicated that he has two brothers that he would recommend as payees.  However, he promised that he would be much more responsible with the handling of his money.  In addition, in the Substantive Appeal on a VA Form 9, received in June 2008, the Veteran stated that was making every effort to spend his money wisely and felt that he should be able to handle his finances.

The Board finds that the clear and convincing medical evidence reveals that the Veteran lacks the mental capacity to contract or manage his own affairs.  Initially, the Board notes that in finding the Veteran incompetent to handle disbursement of VA benefits funds the RO complied with the due process requirements of 38 C.F.R. § 3.353(e).  The RO initially proposed a finding of incompetence in October 2007 and the Veteran was notified in the same month of the proposal and of his rights if he disagreed with this determination.  Thereafter, in January 2008, the RO determined that the Veteran was not competent to handle disbursement of VA funds based on a discharge note from a Veterans Center and a VA medical opinion.  The Board notes that the only medical evidence of record indicates that the Veteran is unable to handle disbursement of VA benefit funds.  Upon discharge from the Veterans Center the physician assistant indicated that he did not believe that the Veteran would do well on his own.  A medical assessment from the Veterans Center, dated in September 2007, revealed that the Veteran was not capable of appropriately managing his own funds and that the Veteran required a payee.  The Veteran has submitted statements indicating that he would be more responsible with the handling of his money, that he has made every effort to spend his money wisely, and that he felt that he should be able to handle his finances.  However, no medical evidence has been submitted indicating that the Veteran is capable of handling disbursement of VA benefit funds.  As such, the medical evidence is clear, convincing, and leaves no doubt that the Veteran is not competent to handle disbursement of VA benefits funds.


ORDER

The Veteran is not competent to handle disbursement of VA benefits funds.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


